department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc intl tl-n-6825-00 uilc internal_revenue_service national_office field_service_advice date date memorandum for jan e lamartine attorney cc lm rfp chi from subject elizabeth beck chief cc intl allocation of losses under sec_482 and revproc_63_10 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend corpa corppr affiliated groupa product components date1 taxable_year a taxable_year b taxable_year c taxable_year d accounting firma amounta amountb amountc amountd tl-n-6825-00 amounte amountf amountg issue whether the location_savings provision under sec_3 of revproc_63_10 applies to allocations of income and expenses related to goods manufactured and sold to a domestic_corporation by its wholly-owned manufacturing subsidiary located in puerto rico when the subsidiary has in effect a cost sharing method election under sec_936 issue whether an island_affiliate that manufactures components and products that are ultimately sold by its mainland affiliate at an overall loss and applies the cost plus or comparable_profits_method to determine allocations for market returns on routine contributions under the first step of the residual_profit_split method may in the second step allocate operating loss with respect to intangibles to the island_affiliate and thus decrease the transfer price below the amount determined under sec_3 of rev_proc conclusion the location_savings provision under sec_3 of revproc_63_10 applies to allocations of income and expenses related to goods manufactured and sold to a domestic_corporation by its wholly-owned manufacturing subsidiary located in puerto rico when the subsidiary has in effect a cost sharing method election under sec_936 and the subsidiary determines its transfer prices with respect to such sales using either the cost plus method under sec_1_482-3 the comparable_profits_method under sec_1_482-5 applied with respect to the subsidiary’s manufacturing functions or the residual_profit_split method under sec_1 c where the cost plus or the comparable_profits_method is used in the first step to allocate a routine return to the subsidiary conclusion if an island_affiliate manufactures components and products that are ultimately sold by its mainland affiliate at an overall loss and applies the cost plus or comparable_profits_method to determine allocations for market returns on routine contributions under the first step of the residual_profit_split method the second step of the residual_profit_split method may not allocate operating loss with respect to intangibles to the island_affiliate and thus may not decrease the transfer price below the transfer price tl-n-6825-00 determined under sec_3 of rev_proc however overall losses on the manufacture and distribution of components and products may be allocated to the island_affiliate under sec_3 where the loss is properly associated with the routine manufacturing function of the island_affiliate this can occur for example where the island_affiliate has assumed market price risk with respect to components and products manufactured by it and there is a market downturn or where manufacturing inefficiencies or errors contribute to the realization of the loss facts corpa is a domestic subchapter_c_corporation and leading manufacturer of product corppr was a wholly-owned domestic subsidiary of corpa from date1 through taxable years a and b corpa and corppr belong to affiliated groupa during taxable years a and b corppr had in place a valid election under sec_936 and e of the internal_revenue_code to be a possession_corporation to which sec_936 applies at all times relevant to this case corppr continuously maintained its status as a possession_corporation in accordance with the requirements under sec_936 including the possession nexus requirements under sec_936 during taxable years a and b corppr assembled components in puerto rico corppr sold some components to corpa which in turn incorporated the components into finished products for sale or resold the components as spare parts corppr incorporated all other components that it manufactured into finished products which it sold to corpa for resale corppr’s manufacture of components and products for taxable years a and b in puerto rico resulted in location_savings although such location_savings were a small percentage of total cost_of_goods_sold corpa owns valuable marketing and manufacturing intangibles with respect to components and products corpa and corppr agree with the service that they are commonly controlled businesses within the meaning of sec_482 and that the sec_482 regulations apply to taxable years a and b the parties further agree that corpa and corppr were a mainland affiliate and island_affiliate respectively within the meaning of revproc_63_10 corpa and corppr did not make a contract with respect to the allocation of market risk and acted as a joint_venture engaged in the manufacture and sale of components and products for taxable_year c and every subsequent taxable_year through taxable years a and b corppr timely elected under sec_936 to use the cost sharing method for computing its taxable_income accordingly for taxable years a and b corppr was treated as owning valuable manufacturing intangibles related to products and components tl-n-6825-00 for taxable_year c through taxable_year d the year period immediately before taxable_year a corpa and corppr determined the transfer prices for sales of the components and products by corppr to corpa using a profit split method on its federal_income_tax returns for taxable years a and b corppr used the cost plus method of sec_1_482-3 to determine its transfer prices for sales of components and products to corpa the mark-up however was amounta less than reported in the prior taxable years that corpa and corppr had used the profit split method after taxable_year b corpa commissioned accounting firma to conduct a transfer_pricing_study of its transactions with corppr to satisfy the requirements of sec_6662 accounting firma determined that use of the cost plus method was not justified because of the lack of third party publicly-held component and product manufacturers accounting firma advised corpa that the comparable_profits_method under sec_1_482-5 was the best_method for determining transfer prices between corpa and corppr corpa however did not file amended returns to reflect a change to the comparable_profits_method using corppr as the tested_party for taxable years a and b because the comparable profits and cost plus methods resulted in similar tax_liabilities in those years affiliated groupa reported consolidated operating losses with respect to the production and sale of components and products of dollar_figureamountb and dollar_figureamountc in taxable years a and b respectively more specifically by using the cost plus comparable_profits_method during taxable years a and b in conjunction with the allocation rules under revproc_63_10 corppr reported profits of dollar_figureamountd and dollar_figureamounte in taxable years a and b respectively in contrast corpa reported losses of dollar_figureamountf and dollar_figureamountg in taxable years a and b respectively on the same transactions for many years prior to taxable_year a affiliated groupa’s sales of components and products had yielded consistent and substantial profits the economist assigned to the examination states that the loss was primarily due to a downturn in market demand for components and products rather than any particular act of corpa or corppr the service maintains the following two independent positions first revproc_63_10 does not apply to corppr because affiliated groupa reported an overall loss during taxable years a and b with respect to the manufacture and sale of components and products in support of this argument the service points to the without incurring a loss language in sec_3 of revproc_63_10 second application of an arm’s length method under the sec_482 regulations for determining transfer prices for the sales of components and products by corppr to corpa should not result in a profit for corppr because affiliated groupa incurred an overall loss accordingly the service proposes certain sec_482 adjustments that would cause corppr to bear a proportionate share of the affiliated groupa overall loss with respect to the tl-n-6825-00 components and products that it manufactured and thus disallow the allocation of location_savings to corppr under the revenue_procedure law and analysis i law a sec_936 and possession_corporation sec_1 generally a domestic_corporation that has a sec_936 election in effect is called a possession_corporation sec_936 sec_936 provides a qualified possession_corporation a credit against the united_states income_tax attributable to certain income special rules apply to a possession corporation’s income that is attributable to intangible_property such intangible_property_income is included on a pro_rata basis in the gross_income of the possession corporation’s shareholders as u s -source income and is excluded from the gross_income of the corporation sec_936 however if a possession_corporation makes an election under sec_936 the allocation of intangible_property_income rule under sec_936 does not apply for that taxable_year or subsequent taxable years for which the election remains in effect sec_936 and b a possession_corporation that has a sec_936 election in effect is called an electing_corporation sec_936 if a possession_corporation elects one of two alternative methods with respect to a product or type of service the corporation shall compute its income derived from the active_conduct_of_a_trade_or_business in a possession with respect to such product or type of service in accordance with the method which is elected sec_936 the two alternative elective methods are the cost sharing method and the profit split method id the cost sharing method election under sec_936 a corporation that elects the cost sharing method csm must make a payment to its affiliated_group for its share of the affiliated group’s product_area_research_expenditures paid_or_accrued during the taxable_year sec_936 for purposes of sec_936 affiliated_group means the electing_corporation and all other organizations trades_or_businesses owned or controlled directly or indirectly by the same interests within the meaning of sec_482 sec_936 tl-n-6825-00 sec_936 provides that for purposes of determining the amount of an electing corporation’s gross_income derived from the active_conduct_of_a_trade_or_business in a possession with respect to a product produced by or type of service rendered by it an electing_corporation that validly elects the csm shall be treated as the owner for purposes of obtaining a return thereon of manufacturing intangibles related to such product or services see also notice_88_123 1988_2_cb_458 explaining the fact that the amount_paid by an electing_corporation pursuant to the csm under sec_936 entitles the corporation to be treated as the owner of manufacturing intangibles previously developed by its u s affiliates for purposes of sec_936 manufacturing intangibles include patents inventions formulas processes designs patterns and knowhow sec_936 the electing_corporation is not treated as owning any marketing intangibles developed by its affiliates as a result of its csm election sec_936 if an election to use the csm is in effect the electing_corporation shall determine its intercompany_pricing under the appropriate sec_482 method provided however that an electing_corporation shall not be denied use of the resale_price_method for purposes of such intercompany_pricing merely because the reseller adds more than an insubstantial amount to the value of the product by the use of intangible_property sec_936 that is a u s affiliate and its possession_corporation subsidiary must use the appropriate sec_482 method to determine the transfer prices of the products manufactured by the possession_corporation and sold to the u s affiliate b sec_482 transfer_pricing method sec_1 the best_method_rule sec_482 provides that the secretary may allocate income deductions credits and allowances between two or more commonly_controlled_organizations_trades_or_businesses in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses the sec_482 regulations apply to taxable years beginning after date sec_1_482-1 taxpayers may elect to apply the sec_482 regulations retroactively for any open taxable_year sec_1_482-1 the sec_482 regulations place a controlled_taxpayer on a parity with an uncontrolled taxpayer by determining the true_taxable_income of the controlled_taxpayer sec_1_482-1 a controlled_taxpayer is any one of two or more tl-n-6825-00 taxpayers owned or controlled directly or indirectly by the same interests and includes the taxpayer that owns or controls the other taxpayers sec_1_482-1 an uncontrolled taxpayer is any one of two or more taxpayers not owned or controlled directly or indirectly by the same interests id the term controlled refers to any kind of control direct or indirect whether legally enforceable or not and however exercisable or exercised including control resulting from the actions of two or more taxpayers acting in concert or with a common goal or purpose it is the reality of the control that is decisive not its form or the mode of its exercise sec_1_482-1 true_taxable_income of a controlled_taxpayer means the taxable_income that would have resulted if such taxpayer had dealt with other members of its group at arm’s length sec_1_482-1 group refers to taxpayers owned or controlled directly or indirectly by the same interests sec_1_482-1 sec_1_482-1 provides that i n determining the true_taxable_income of a controlled_taxpayer the standard to be applied in every case is that of a taxpayer dealing at arm’s length with an uncontrolled taxpayer however because identical transactions can rarely be located whether a transaction produces an arm’s length result generally will be determined by reference to the results of comparable transactions under comparable circumstances evaluation of whether a controlled_transaction produces an arm’s length result is made pursuant to a method selected under the best_method_rule described in sec_1_482-1 under the best_method_rule t he arm’s length result of a controlled_transaction must be determined under the method that under the facts and circumstances provides the most reliable measure of an arm’s length result thus there is no strict priority of methods and no method will invariably be considered to be more reliable than others an arm’s length result may be determined under any method without establishing the inapplicability of another method but if another method subsequently is shown to produce a more reliable measure of an arm’s length result such other method must be used tl-n-6825-00 sec_1_482-1 in determining which method provides the most reliable measure of an arm’s length result one of the two primary factors is the degree of comparability between the controlled_transaction or taxpayer and any uncontrolled_transaction or taxpayer sec_1_482-1 a controlled_transaction is a transaction between two or more members of the same group an uncontrolled_transaction is a transaction between two or more taxpayers that are not members of the same group sec_1_482-1 comparability factors that must be considered include functions contractual terms risks economic conditions and property or services including embedded_intangibles sec_1_482-1 in the absence of a written_agreement the service may impute a contractual agreement between the controlled taxpayers consistent with the economic_substance of the transaction sec_1_482-1 and iii a the other primary factor in determining which method provides the most reliable arm’s length result is the quality of the data and assumptions used in the analysis sec_1_482-1 for instance the completeness and accuracy of data affects the ability to identify and quantify factors that would affect the arm’s length result under any particular method sec_1_482-1 similarly the reliability of an arm’s length result depends on the soundness of certain assumptions sec_1_482-1 finally d eficiencies in the data used or assumptions made may have a greater effect on some methods than others sec_1 c ii c the comparability and quality of data and assumptions rules under sec_1_482-1 and d apply generally to all arm’s length methods however sec_1_482-3 through each give specific guidance with respect to comparability and reliability cosiderations t d 1994_2_cb_93 pincite see sec_1_482-1 see sec_1_482-1 see sec_1_482-1 see sec_1_482-1 see sec_1_482-1 see eg sec_1_482-3 c and d c c and c ii and ii tl-n-6825-00 the arm’s length methods the arm’s length price charged in a controlled transfer of tangible_property must be determined under one of the six following methods comparable_uncontrolled_price_method resale_price_method cost plus method comparable_profits_method profit split method and unspecified methods sec_1_482-3 under the comparable_uncontrolled_price_method the arm’s length price in a controlled_transaction is equal to the price paid in a comparable_uncontrolled_transaction sec_1_482-3 under the resale_price_method the arm’s length price in a controlled_sale is the price that reflects a gross_profit margin equal to the gross_profit margin realized in a comparable_uncontrolled_transaction sec_1_482-3 under the cost plus method the arm’s length price is the cost of production of the controlled_taxpayer increased by the gross_profit mark-up realized in a comparable_uncontrolled_transaction sec_1_482-3 and under the comparable_profits_method the arm’s length price is the price that reflects the operating_profit that the controlled_taxpayer would have realized if its profit_level_indicator were equal to that realized in a comparable_uncontrolled_transaction sec_1_482-5 under the profit split method the arm’s length price in a controlled_transaction is the price that provides to each controlled_taxpayer a share of combined operating_profit or loss that reflects the relative value of each controlled taxpayer’s contribution to the combined operating_profit or loss sec_1_482-6 allocation of profit or loss under the profit split method must follow one of two methods - the comparable profit split and the residual_profit_split methods sec_1_482-6 under the former method a comparable profit split is derived from the relative allocations of operating_profit or loss of uncontrolled taxpayers whose transactions and activities are similar to those of the controlled taxpayers in the relevant business activity sec_1_482-6 under the residual_profit_split method the combined operating_profit or loss from the relevant business activity is allocated between the controlled taxpayers pursuant to a two-step process sec_1_482-6 in the first step operating income is allocated to each controlled_taxpayer to provide a market return for its routine because the taxpayer and the service agree to the extent that one of the enumerated methods applies in this case this advice does not address the issue of unspecified methods under sec_1_482-3 tl-n-6825-00 contributions to the relevant business activity sec_1_482-6 routine contributions ordinarily include contributions of tangible_property services and intangible_property of the type generally owned by uncontrolled taxpayers engaged in similar activities id market returns on routine contributions are determined by applying the best_method available under sec_1_482-3 through id in the second step the residual profit or loss after the first allocation of income if any is allocated to the controlled taxpayers in proportion to their relative contributions of valuable intangible_property not accounted for as a routine contribution sec_1_482-6 c revproc_63_10 and allocation of income and expenses between mainland affiliates in the united_states and island affiliates in puerto rico revproc_63_10 1963_1_cb_490 sets forth guidelines for the application of sec_482 in cases involving the allocation of income and expenses between united_states companies mainland affiliates and their manufacturing subsidiaries in puerto rico island affiliates revproc_68_22 1968_1_cb_819 provides that after the issuance of regulations under sec_482 revproc_63_10 continues to apply to cases involving the allocation of income and deductions between u s companies and their manufacturing affiliates in puerto rico if the result is more favorable to the taxpayer than the result under the regulations prescribed by treasury_decision the legislative_history of sec_936 which was enacted in provides that t he regulations under sec_482 and internal_revenue_service revenue procedures revenue_procedure as amplified by revenue_procedure will continue to apply except to the extent modified by the csm election h_r conf_rep no pincite sec_3 of revproc_63_10 provides that a sec_482 transfer price paid to an island_affiliate and determined under a cost plus method may take into account location_savings resulting from manufacture in puerto rico specifically sec_3 of revproc_63_10 provides that in situations where no independent prices are available and the product involved treasury_decision contained the sec_482 regulations tl-n-6825-00 represents a type which is manufactured in the united_states or for which it is reasonable to assume that the mainland affiliate could without incurring a loss have contracted for united_states manufacture the price necessary to induce an independent united_states firm to produce in the united_states the product in question for the mainland affiliate in the quantities involved constitutes the best approximation of the applicable arm’s length price subject_to appropriate adjustment for differences if any in costs incident to transportation c b pincite a similar rule determines the amount of location_savings allocated to the island_affiliate with respect to foreign costs of manufacture where profitable u s manufacture is not possible and manufacturers in a foreign_country dominate the u s market in such a case the arm’s length price should be based on the costs including united_states import duties and profit which is representative for the type of manufacturing activities involved in the country which dominates the united_states market for the product id pincite in essence sec_3 of revproc_63_10 provides an allocation of all location_savings to the island_affiliate where the location_savings rule under sec_1_482-1 would otherwise yield a different result however sec_3 also provides that in the event location_savings do not exist - for example where market prices are based on low cost manufacturing in a foreign_country - the island affiliate’s profit will not be increased when costs in puerto rico are higher than in the foreign_country sec_4 of revproc_63_10 permits an increase to a transfer price as determined under sec_482 and subject_to the location_savings provision under sec_3 to reflect a return on intangibles treated as owned by the island_affiliate section dollar_figure of revproc_63_10 contains rules for determining the allocation of income from intangibles between mainland and island affiliates and provides that if intangibles are present in a particular case and belong in whole or in part to the island_affiliate income properly allocable to the island_affiliate will be higher than the arm’s length price determined under the provisions of paragraph dollar_figure of sec_3 in no case will the price allowed to the island_affiliate be less than the arm’s length price determined in accordance with sec_3 above tl-n-6825-00 id emphasis added ii analysis a sec_936 csm election and sec_482 apply for taxable years a and b the possession_corporation income_tax_credit provisions under sec_936 applied to corppr pursuant to sec_936 corppr elected to use the csm for determining its federal_income_tax liability accordingly corppr made a cost sharing payment and in return was treated as owning all manufacturing intangibles related to components and products corppr did not own and was not treated as owning any other intangibles with respect to components and products as a result of making the csm election the appropriate sec_482 method applied for the purpose of determining transfer prices between corppr and corpa on sales of components and products b overall loss not contrary to application of revproc_63_10 the service points to language in sec_3 of revproc_63_10 to support its argument that the revenue_procedure does not apply in overall loss situations such as affiliated groupa’s losses of dollar_figureamountb and dollar_figureamountc in taxable years a and b respectively on sales of components and products this language states that where no independent prices are available and the product involved represents a type which is manufactured in the united_states or for which it is reasonable to assume that the mainland affiliate could without incurring a loss have contracted for united_states manufacture the price necessary to induce an independent united_states firm to produce in the united_states the product in question for the mainland affiliate in the quantities involved constitutes the best approximation of the applicable arm’s length price subject_to appropriate adjustment for differences if any in costs incident to transportation c b pincite emphasis added the service asserts that the without incurring a loss language prevents the application of revproc_63_10 to an island_affiliate if its affiliated_group sustains an overall loss with respect to its products we disagree the without incurring a loss language is not a requirement or prerequisite for the application of revproc_63_10 rather without incurring a loss is a factor that contributes to the determination of the location_savings allocable to the island_affiliate under revproc_63_10 if profitable manufacture of the product in the united_states is not possible location_savings if any are determined taking into tl-n-6825-00 account the costs and profit of a foreign manufacturer in the country that dominates the u s market for the product therefore without incurring a loss does not prevent the application of revproc_63_10 to the sales of components and products that resulted in an overall loss for affiliated groupa c interaction of revproc_63_10 location_savings and appropriate sec_482 method for taxable years a and b revproc_63_10 applied to corppr while the sec_482 regulations apply to determine corppr’s transfer prices pursuant to sec_936 revproc_63_10 must be taken into account when certain arm’s length methods apply pursuant to sec_936 the taxpayer must apply the best_method under the sec_482 regulations to determine transfer prices for sales of components and products the cost plus method determines transfer prices with respect to the costs incurred by the taxpayer the comparable uncontrolled price resale price and comparable profit methods determine transfer prices with respect to prices charged in comparable uncontrolled transactions the comparable_profit_split_method determines transfer prices with respect to the allocation of profit or loss to uncontrolled taxpayers engaged in similar activities the residual_profit_split method determines transfer prices under a two-step formula first operating income is allocated to each party to the controlled_transaction to provide a market return for its routine contributions as determined under the best_method available under sec_1_482-3 through second if valuable_intangibles are present the remaining profit or loss not allocated in the first step is divided among each party based upon the relative value of their contributions of intangible_property not taken into account as routine contributions the service has determined that the appropriate transfer_pricing method for the controlled transactions is the residual_profit_split method under this transfer_pricing method sec_3 and dollar_figure of revproc_63_10 work together in the following manner sec_3 governs the allocation of income or loss to account for the routine contributions of the controlled taxpayers after taking location_savings into account while section dollar_figure governs the allocation of income or loss to account for nonroutine contributions per sec_4 the return or loss attributable to the island affiliate’s nonroutine contributions cannot reduce its return for routine contributions however nothing in either sec_3 or dollar_figure guarantees that the return to the island_affiliate for its routine contributions be positive or a profit thus in the event a proper comparability_analysis suggests that the return for the island affiliate’s routine functions performed resources employed and assets is a negative return which may also arise on account of particular market circumstances the island_affiliate may tl-n-6825-00 properly share in the loss to which it contributed this can occur for example where the island_affiliate has assumed market price risk with respect to components and products manufactured by it and there is a market downturn or where manufacturing inefficiencies or errors contribute to the realization of the loss please call the branch pincite-1490 if you have any further questions elizabeth beck chief branch office of the associate chief_counsel international
